DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/20220 has been entered.

Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2020. Specifically, the claim requires the features of Fig. 6, which is not found in the elected Species of Group 1A but rather in Fig. 6, Species Group 1B. 



Claim Objections
Claim 20 is objected to because of the following informalities: “the C atomic concentration is uniformly distributed in the second surface layer,” should be changed to “the C atomic concentration of the second surface layer is uniformly distributed in the second surface layer.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 12-13, 19-22, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a density of the first bonding layer changes gradually with increasing thickness of the first bonding layer…the density of the first bonding layer gradually increases from the surface of the first substrate to the surface layer of the first bonding layer,” does not appear to have adequate written description in combination with the limitation “the C atomic concentration is uniformly distributed in the first bonding layer comprising the surface layer that is directly bonded to the second bonding layer.” Specifically, applicant’s disclosure provides that the density is changed “in another embodiment…by adjusting the parameters of the forming process,” (see [0044]). First, applicant’s disclosure does not provide a description of these features within the same embodiment (i.e. “in another embodiment”). Second, even if one of ordinary skill was to attempt to include both features in a single embodiment, applicant’s disclosure does not provide adequate description of how they could be combined. Specifically, one of ordinary skill in the art would understand that “parameters” which affect the density would be the process gases for affecting the composition of the material, and therefore would not result in a uniform C concentration. As applicant’s specification has not provided any further description as to how the density would or could be changed, the disclosure does not adequately describe an invention which combines these two features.
Regarding claim 9, the limitation “the C atomic concentration is uniformly distributed in the surface layer adjacent to the bonding surface that connects the bonding layers,” does not appear to have adequate support in the originally filed disclosure. Specifically, applicant’s disclosure provides that the carbon distributes uniformly in the bonding layer (see e.g. [0043]), and not in the surface layer. It is noted that the thickness of the surface layer is very small (e.g. 20-50 angstroms, see [0010]). One of ordinary skill in the art would not necessarily understand “uniformity” in a layer of that thickness to be the same as “uniformity” in the bonding layer as a whole, at least due to a scale of inherent variations relative to the scale of the layer thickness.
Regarding claim 9, the limitation “a density of each of the bonding layers changes gradually with increasing thickness of the corresponding bonding layer…and the density of the one of the bonding layers… gradually increases from the surface of the first substrate to the surface layer of the one of the bonding layers,”
does not appear to have adequate written description in combination with the limitation “the C atomic concentration is uniformly distributed in the surface layer adjacent to the bonding surface that connects the bonding layers,” Specifically, applicant’s disclosure provides that the density is changed “in another embodiment…by adjusting the parameters of the forming process,” (see [0044]). First, applicant’s disclosure does not provide a description of these features within the same embodiment (i.e. “in another embodiment”). Second, even if one of ordinary skill was to attempt to include both features in a single embodiment, applicant’s disclosure does not provide adequate description of how they could be combined. Specifically, one of ordinary skill in the art would understand that “parameters” which affect the density would be the process gases for affecting the composition of the material, and therefore would not result in a uniform C concentration. As applicant’s specification has not provided any further description as to how the density would or could be changed, the disclosure does not adequately describe an invention which combines these two features.
Regarding claims 21 and 22, the limitation “a composition of the first bonding layer approaches a composition of the device layer near an interface between the first bonding layer and the device layer,” does not appear to have adequate written description in combination with the limitation “the C atomic concentration is uniformly distributed in the first bonding layer comprising the surface layer that is directly bonded to the second bonding layer.” Specifically, applicant’s disclosure provides that the composition can be changed to make “the material compositions at the two sides of the interface between the first bonding layer 200 and the first device layer 200 similar to each other,” (see [0043]). There does not appear to be a disclosure of the two features in the same embodiment, nor is it clear how the two features could be combined as they appear to be in direct conflict with each other. 
Regarding claim 24, the limitation ”the first bonding layer comprises a plurality of sub bonding layers stacked with one another, and the plurality of sub bonding layers comprise different compositions,” does not appear to have adequate written description in combination with the limitation “the C atomic concentration is uniformly distributed in the first bonding layer comprising the surface layer that is directly bonded to the second bonding layer.” Specifically, applicant’s disclosure provides that sub layers can be provided such that the “element compositions of different sub bonding layers may be different from one another,” see [0046]). There does not appear to be a disclosure of the two features in the same embodiment, nor is it clear how the two features could be combined as they appear to be in direct conflict with each other. 
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 12-13, 21-22, and 24-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “wherein the material of the second bonding layer is identical to the material of the first bonding layer,” is unclear as to if it requires only the material to be the same (i.e. both being carbon-doped silicon oxynitride) or if the C atomic concentrations and uniformity must also be identical.
Regarding claim 9, the limitation “a material of the bonding layers that comprise a surface layer is a dielectric material…C atomic concentration of the surface layer in the bonding layers adjacent to a bonding surface that connects the bonding layers is higher than or equal to 35%, the C atomic concentration is uniformly distributed in the surface layer adjacent to the bonding surface that connects the bonding layers,” is unclear as to which bonding layer(s) require a surface layer. It is further unclear as to if the material claimed is “a material of the bonding layer” or a material of the surface layer (i.e. having the “C atomic concentration of the surface layer”).
Regarding claim 9, the limitation “the surface of the first substrate,” is unclear because it lacks proper antecedent basis. 
Regarding claims 21, the limitation “a device layer is formed on the first substrate and disposed between the first bonding layer and the first substrate,” is unclear as to how it is related to “the density of the first bonding layer gradually increases from the surface of the first substrate,” recited in claim 1. Specifically, the density increasing “from the surface of the first substrate” is understood to require the first bonding layer to be in direct contact with the first substrate, and therefore it is unclear as to how there can be a device layer intervening.
Regarding claims 21 and 22, the limitation “a composition of the first (second) bonding layer approaches a composition of the device layer (second device layer) near an interface between the first bonding layer and the device layer,” is unclear as to what is required by “approaches.” Specifically, the term “approaches” is understood to be a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is unclear because it would appear to require a changing composition, and therefore it is unclear as to how the composition of the first bonding layer can be changing and have uniform C concentration, as required by claim 1. It is further unclear how the limitations relate to and are compatible with elected Species Group 2A and Group 3A. Specifically, it is unclear how the C concentration can be uniform with a changing composition.
Regarding claims 24 and 25, the limitation “the first (second) bonding layer comprises a plurality of sub bonding layers (second sub bonding layers) stacked with one another, and the plurality of sub bonding layers (second sub bonding layers) comprise different compositions,” is unclear as to how it is related to the uniform C concentration, as required by claim 1. Specifically, different compositions of sub layers within the bonding layer would be understood to result in a changing composition, and therefore changing C concentration, within the bonding layer. It is further unclear how the limitations relate to and are compatible with elected Species Group 2A and Group 3A. Specifically, it is unclear how the C concentration can be uniform with a changing composition.
Regarding claim 26, the limitation “the surface layer,” is unclear as to how it relates to what appears to be plural surface layers required by claim 9. 
Regarding claim 27, the limitation “the first surface layer being configured to be in direct contact with the second surface layer to bond the first bonding layer with the second bonding layer,” is unclear because it is not a positive recitation of the layers being bonded. Accordingly, it is unclear if the claim requires a device with bonded layers or only requires a device which is capable of being bonded. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-9, 12-13, 19-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2019/0096830; herein “Wei”) in view of Andideh et al. (US 6,350,670; herein “Andideh”) and Ravi (US 2005/0260411; herein “Ravi”).
Regarding claim 1, Wei discloses in Fig. 1I and related text a semiconductor structure, comprising:
a first substrate (e.g. 108/106/102); 
a first bonding layer (110, see [0020]; note the layer is also an insulating layer with a conductive structure formed therein) formed on the first substrate; and
a second bonding layer (210, see [0033]) formed on a second substrate (e.g. 208/206/202),
wherein:
a material of the first bonding layer that includes a surface layer is a dielectric material containing element carbon (C) and comprises carbon-doped silicon oxynitride or nitrogen-doped silicon oxycarbide (SiOxFyCzNg, see [0020]), 
wherein
C atomic concentration of the surface layer of the first bonding layer away from the first substrate, the surface layer being in direct contact with the second bonding layer to bond the first bonding layer with the second bonding layer, 
the C atomic concentration is uniformly distributed in the first bonding layer comprising the surface layer that is directly bonded to the second bonding layer,
the first bonding layer is doped with at least one element of phosphorus (P) or fluorine (F) (F, see [0020]).
Wei does not explicitly disclose 
the C atomic concentration is higher than or equal to 35%, 
a density of the first bonding layer changes gradually with increasing thickness of the first bonding layer, 
the density of the first bonding layer gradually increases from the surface of the first substrate to the surface layer of the first bonding layer.
In the same field of endeavor, Andideh teaches in Fig. 1f and related text a semiconductor device with an insulating layer (with a conductive layer therein), wherein 
the C atomic concentration is higher than or equal to 35% (see col. 2 lines 30-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wei by having the C atomic concentration is higher than or equal to 35%, as taught by Andideh, in order to enables use of conventional lithography and post etch clean processes to make semiconductor devices that include a carbon doped oxide insulating layer, enabling conventional process steps to be used to produce a semiconductor device with insulating layers that have a relatively low dielectric constant, which should improve the device's RC performance (see Andideh col. 5 lines 11-22).
Note that the range disclosed by Andideh overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the carbon concentration to be a result effective variable affecting the dielectric constant of the insulating layer.  Thus, it would have been obvious to modify the device of Wei to have the carbon concentration within the claimed range in order to improve RC characteristics by tuning the dielectric constant, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
In the same field of endeavor, Ravi teaches in Fig. 1F and related text a semiconductor device 
a density of the first layer (110, see [0020]; note that the layer is an insulating layer with a conductive layer therein) changes gradually with increasing thickness of the first bonding layer, 
the density of the first layer gradually increases from the surface of the first substrate (90/100) to the surface layer of the first layer (density of pores 112 can change as a function of depth, see [0068]; note that increasing and decreasing would be understood to be taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wei by having a density of the first bonding layer changes gradually with increasing thickness of the first bonding layer, the density of the first bonding layer gradually increases from the surface of the first substrate to the surface layer of the first bonding layer, as taught by Ravi, in order provide low dielectric material and good mechanical strength (see Ravi [0118]) and to achieve improved bonding near the bonding surface (i.e. reduced pores near the bonding surface, see [0072]). Additionally, it would have been obvious to have the density increasing for the purpose of choosing from a finite number of identified, predictable solutions (i.e. increasing or decreasing), with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)).  
Note that the claimed limitation related to the bonding layer are taught by the bonding layer shown in Wei being an insulating layer with a conductive layer therein, in combination with the features of the insulating layers taught by Andideh and Ravi, the insulating layers having conductive layers therein. 
Regarding claim 4, the combined device shows wherein the thickness of the surface layer ranges from 20 angstroms (Å) to 50 angstroms (Wei: see [0024] and note that a portion of the bonding layer can be chosen such that it reads on the claimed range).
Regarding claim 5, Wei further discloses 
 the second substrate (e.g. 208/206/202), wherein the second bonding layer (210) is bonded to the first bonding layer (110) with a surface of the second bonding layer facing the surface layer of the first bonding layer.
Regarding claim 6, the combined device shows wherein a material of the second bonding layer is a dielectric material containing element C, and C atomic concentration of a surface layer of the second bonding layer away from the second substrate is higher than or equal to 35% (note that Wei shows 210 is the same material as 110, see [0038]; thus when modified by Andideh the atomic concentration will be the same).
Regarding claim 7, the combined device shows wherein the material of the second bonding layer is identical to the material of the first bonding layer (note that Wei shows 210 is the same material as 110, see [0038]).
Regarding claim 8, Wei further discloses further comprising: a first bonding pad (114/116, see [0032]/[0033]) penetrating the first bonding layer; and a second bonding pad (214/216) penetrating the second bonding layer, wherein the first bonding pad and the second bonding pad are bonded to each other correspondingly.
Regarding claim 19, the combined device shows 
the surface layer of the first bonding layer is a first surface layer (Wei: surface layer of 110), 
the second bonding layer includes a second surface layer (Wei: surface layer of 210) away from the second substrate, 
a material of the second bonding layer is a dielectric material containing element carbon (C), C atomic concentration of the second surface layer of the second bonding layer is higher than or equal to 35% (Andideh: see col. 2 lines 30-33), and
the second surface layer is directly bonded to the first surface layer (Wei: see Fig. 1I).
Regarding claim 20, the combined device shows the C atomic concentration is uniformly distributed in the second surface layer (35% throughout, see col. 2 lines 30-33).
Regarding claim 21, the combined device shows wherein: 
a device layer (Wei: see [0017] at least) is formed on the first substrate and disposed between the first bonding layer and the first substrate, and 
a composition of the first bonding layer approaches a composition of the device layer near an interface between the first bonding layer and the device layer.
Regarding claim 22, the combined device shows wherein: 
the device layer is a first device layer, 
a second device layer (Wei: see [0038]) is formed on the second substrate and disposed between the second bonding layer and the second substrate, and 
a composition of the second bonding layer approaches a composition of the second device layer near an interface between the second bonding layer and the second device layer.
Regarding claim 24 the combined device shows wherein: the first bonding layer comprises a plurality of sub bonding layers stacked with one another, and the plurality of sub bonding layers comprise different compositions (note that sub layers can be arbitrarily chosen such that the claimed limitation is met; note that for examination purposes, a uniform C concentration is understood to teach different compositions in the sub layers).
Regarding claim 25, the combined device shows wherein: the plurality of sub bonding layers are first sub bonding layers, the second bonding layer comprises a plurality of second sub bonding layers stacked with one another, and the plurality of second sub bonding layers comprise different compositions (note that sub layers can be arbitrarily chosen such that the claimed limitation is met; note that for examination purposes, a uniform C concentration is understood to teach different compositions in the sub layers).
Regarding claims 9, 12, 13, 26, Wei in view of Andideh and Ravi teach the claimed invention in substantially the same manner and for the same reasons as applied to claims 1, 5, 6 and 8, above. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Andideh.
Regarding claim 27, Wei in view of Andideh teaches the claimed invention in substantially the same manner and for the same reasons as applied to claim 1, 5, and 6. 

Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/20/2022